                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

PATRICIA MCNULTY                 :
                                 :            CIVIL ACTION
                                 :
          v.                     :
                                 :
                                 :
THE MIDDLE EAST FORUM, et al     :            NO.: 19-cv-05029
___________________________________________________________________
PATRICIA MCNULTY                           :
                                           :               CIVIL ACTION
                                           :
             v.                            :
                                           :
                                           :
THE MIDDLE EAST FORUM, et al               :               NO.: 20-cv-02945
                                       ORDER

             AND NOW, this 19TH          day of MAY 2021, in accordance with the

court’s procedure for assignment of a United States Magistrate Judge to certain

District Court Judges on a rotating basis, it is hereby,

             ORDERED the United States Magistrate Judge assigned to the above-

captioned case is the Honorable Richard A. Lloret.


                                               FOR THE COURT:


                                               JUAN R. SÁNCHEZ
                                               Chief Judge


                                               ATTEST:


                                               ________________________
                                               KATE BARKMAN
                                               Clerk of Court
